           Case 1:21-mj-00335-UA Document 4 Filed 01/12/21 Page 1 of 1




UNITED STATES DISTRICT COU
SOUTHERN DISTRICT OF NEW          RK
----------------------------- ...~1-----+-------X
UNITED STATES OF AMERICA
                                                                 WAIVER OF RIGHT T BE PRESENT
                        -v-                                      AT CRIMINAL PROCE DING

                                                                   -CR-   ( )( )

1:\J~k c1~         0 ] tu   'r ____ --~-D_e_fe_n_d~: ~-------X    2-1-- fr)lr6--?Jf



  X       Presentment




 Date:




                 Print Name



                                                                                   ontained in the
  I hereby affirm that I hav
                                                                                   mpassed by this
  complaint, my client's right
                                                                                   the proceedings
  waiver, and this waiver for .
                                                                                   ings and provide
  being held in my client's abs
  my client with a copy of the

  Date:




   Accepted:
